Citation Nr: 1032933	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-22 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health Care 
System (VANCHCS) in Martinez, California


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Mercy Medical Center in Redding, California, 
from June 29, 2006 to July 7, 2009. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Medical 
Administration Service (MAS) of the VANCHCS, that denied payment 
or reimbursement of private medical expenses incurred at Mercy 
Medical Center in Redding, California, from June 29, 2006 to July 
7, 2009. 

The appeal is REMANDED to the VANCHCS via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a March 
2010 statement, the Veteran withdrew his request for 
videoconference hearing before a Veterans Law Judge.  See 
38 C.F.R. § 20.704(e) (2009).


REMAND

The Board's review of the record reveals that further MAS action 
on the claim on appeal is warranted.

The Veteran seeks payment or reimbursement for expenses incurred 
at Mercy Medical Center in Redding, California, from June 29, 
2006 to July 7, 2009.  Specifically, in a March 2008 notice of 
disagreement (NOD), the Veteran's wife, a 27-year ER intensive 
care registered nurse, indicated that VA had cancelled several of 
the Veteran's appointments, that he was misdiagnosed at the 
urgent care at the VA Clinic, and that he was told to wait for a 
hospital bed (that might be available in a week and a half) and 
to drive to the Sacramento VA Medical Center (VAMC), when he was 
too sick to drive at all and as a paranoid schizophrenic is 
unable to talk for himself.  At the time of admission at Mercy 
Medical Center, the Veteran had at least a one-year history of 
congestive heart failure and was known to have severe dilated 
cardiomyopathy and that cardiac catheterization and further 
evaluation was recommended at a VA Clinic evaluation.  Cardiac 
catheterization was performed on the day of admission and 
revealed a left ventricular ejection fraction (LVEF) of not 
better than 20 percent and a large globular thrombus within the 
apex.  Subsequently, the Veteran elected to have an angiography 
at Mercy Medical Center.  On his VA Form 9, the Veteran alleged 
that, at the time of admission, it was a life-threatening 
incident; that the VA facility was not available; that his only 
recourse was to travel several hours one way for possible 
treatment; and that this hospitalization was an extension of a 
previous matter that VA had paid and, therefore, the VA should 
reimburse him for treatment received at Mercy Medical Center.

Initially, the Board notes that all notification action needed to 
fairly adjudicate the Veteran's request for reimbursement of 
private medical expenses has not been accomplished.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).  However, the Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  Notably, the 
final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the MAS).  See 
Pelegrini, 18 Vet. App. at 112; see also Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  Id.

Here, the MAS did not inform the Veteran, or his representative, 
of what information and evidence is necessary to substantiate a 
claim for reimbursement of private medical expenses under the 
provisions of 38 U.S.C.A. § 1728 or what information and evidence 
VA would seek to provide.  This should be done on remand.

Under 38 U.S.C.A. § 1728, there is three-prong test for meeting 
the requirements of entitlement to payment or reimbursement for 
unauthorized medical expenses.  Failure to satisfy any one of the 
three criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  See Zimick v. West, 
11 Vet. App. 45, 49 (1998).  

Generally, in order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant must 
satisfy the following three conditions.  There must be a showing 
that: (a) the care and service rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a 
nonservice-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for injury, 
illness, or dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is medically 
determined to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i); and (b) the service 
were rendered in a medical emergency of such nature that delay 
would have been hazardous to life or death; and (c) no VA or 
other Federal facilities were feasibly available and an attempt 
to use them beforehand or to obtain prior VA authorization for 
the services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009).  

In the instant case, the Veteran has been in receipt of a total 
disability rating, permanent in nature, for paranoid 
schizophrenia, since December 2000.  Accordingly, the first 
provision of 38 U.S.C.A. § 1728 has been met.

Whether treatment was authorized is a factual, not a medical, 
determination.  Similes v. Brown, 6 Vet. App. 555 (1994); see 38 
U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2009).  The VA 
Office of General Counsel, in response to the question regarding 
"[w]ho has the authority to approve or authorize a request for 
private hospitalization at VA expense under 38 U.S.C.A. 
§ 1703(a), and what type of action(s) is necessary to constitute 
prior authorization under 38 C.F.R. § [17.54]" has indicated 
that the requirements for obtaining prior authorization for 
private medical expenses are quite specific.  In addition to 
meeting statutory requirements for reimbursement, any verbal 
authorizations must be confirmed in writing.  See VAOPGCPREC 1-95 
at 8-9 (March 31, 1995).  Thus, as a general matter, the 
admission of a veteran at a non-VA hospital at the expense of VA 
must be authorized in advance.  38 C.F.R. § 17.54; see also 
Malone v. Gober, 10 Vet. App. 539, 541 (1997). 

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior authorization 
if an application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.  On his VA Form 9, the Veteran 
stated that his wife was overwhelmed by his situation and that 
between the two of them, they may not have notified the VA in a 
timely manner.  Thus, it is unclear whether the Veteran applied 
within 72 hours after the hour of admission. 
  
With respect to whether or not an emergency existed, 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 do not provide a definition of when 
an emergency exists.  An emergency has been noted to be "a 
sudden, generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994).  Claims for payment of the costs of emergency 
hospital care or medical services not previously authorized will 
not be approved for any period beyond the date on which the 
medical emergency ended.  An emergency shall be deemed to have 
ended at the point when a VA physician has determined that, based 
on sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VAMC for continuation of treatment for the 
disability or who could have reported to a VAMC for continuation 
of treatment for the disability.  38 C.F.R. § 17.121 (2009).

A VA or other Federal facility is not "feasibly available" if 
the urgency of a veteran's medical condition, the relative 
distance of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  The authorization for care in a 
public or private hospital at VA's expense will be continued 
after admission only for the period of time required to stabilize 
or improve the patient's condition to the extent that further 
care is no longer required to satisfy the purpose for which it 
was initiated.  38 C.F.R. § 17.53 (2009).  

The VA also has a duty to assist claimants in the development of 
facts pertinent to their claims and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the instant case, the MAS supposedly characterized the issue, 
in a conclusory manner, as denial of inpatient care rendered by 
Mercy Medical Center because the Veteran has Medicare A & B 
coverage and the bill was paid by Medicare.  The Veteran denies 
having either Medicare A & B or MediCal coverage.  This type of 
denial, however, is pertinent to claims filed under the 
provisions of 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010), not to 
claims filed under the provisions of 38 U.S.C.A. § 1728.  

The medical administrative file does not contain a copy of the 
MAS's February 2008 denial of the Veteran's claim.  There is no 
medical opinion of record addressing whether or not an emergency 
existed and when his condition was stable enough for transfer to 
a VA or other Federal facility where a bed was available.  There 
also is no evidence of fact finding regarding the claimed 
unavailability of beds at the time of admission at Mercy Medical 
Center-no VA medical records for June 29, 2006 have been 
associated with the record.  Nor is there evidence from Mercy 
Medical Center showing when the Veteran's condition had 
stabilized.  Thus, additional records and opinions are warranted.

Lastly, correspondence in the file indicates that the Veteran is 
represented by the Veterans of Foreign Wars of the United States 
in this matter.  A copy of VA Form 21-22 ("Appointment of 
Veterans Service Organization as Claimant's Representative") 
should be obtained and associated with the medical administrative 
file.  Moreover, copies of the February 2008 denial and of the 
June 2008 statement of the case (SOC) should be sent to the 
Veteran's representative.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of VA Form 21-22 
("Appointment of Veterans Service 
Organization as Claimant's Representative") 
indicating representation of the Veteran by 
the Veterans of Foreign Wars of the United 
States in this matter and associate with the 
medical administrative file.

2.  Obtain a copy of the MAS's February 2008 
action, denying the Veteran's claim, and 
associate it with the medical administrative 
file and send a copy of this denial and of 
the June 2008 SOC to the Veteran's 
representative.  Associate with the medical 
administrative file VA medical records and 
MAS administrative records pertaining to the 
Veteran dated within the week before June 29, 
2006 and the week after July 7, 2006.

3.  Ask the Veteran to sign authorization for 
release of medical records from Mercy Medical 
Center and from physicians who treated him 
during his hospitalization from June 29, 2006 
to July 7, 2006 and obtain and associate such 
records with the medical administrative file.  

4.  After completion of 1, 2, and 3 above, 
send a copy of the medical administrative 
file, along with a copy of the remand, for 
review by an appropriately qualified 
physician to render opinions as to (1) 
whether the condition which led to the 
Veteran's admission to Mercy Medical Center 
on June 29, 2006 was a medical emergency and 
(2) when (that is, date on which) the Veteran 
reached stabilization (2009).  Additionally, 
the reviewer should provide an opinion as to 
(1) whether VA or other Federal facilities 
were feasibly available on June 29, 2006 up 
to July 7, 2006, and (2) whether the 
Veteran's attempt to use them beforehand or 
to obtain prior VA authorization to use non-
VA facilities would not have been reasonable, 
sound, wise, or practical, or treatment had 
been or would have been refused (the reviewer 
should specifically comment on the distances 
between the Veteran's residence and the 
closest VA and/or Federal facilities, the 
availability of beds to accommodate the 
Veteran, and the emergent nature of the 
Veteran's condition).  Documentation of any 
VA authorization should include such details 
as actions taken to receive authorization, 
names of any individuals involved, date of 
authorization, if any, and name of the 
individual giving the approval for such 
treatment.  A written report, along with a 
complete rationale for any opinion given, 
should be associated with the Veteran's 
medical administrative file.

5.  After completing the above requested 
actions, and any additional notification 
and/or development deemed warranted, the MAS 
should readjudicate the Veteran's 
reimbursement claim in light of any 
additional evidence obtained.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental SOC and be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


